Citation Nr: 0402078	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

The propriety of a 10 percent initial rating for residuals of 
subtotal medial meniscectomy of the right knee with 
debridement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action by the RO 
that granted service connection and a 10 percent rating for a 
right knee disability.  


REMAND

The Veterans Claims Assistance Act (VCAA), Pub L 106-475 
(Nov. 9, 2000), 114 Stat. 2096, requires VA to advise a 
claimant of the evidence needed to substantiate claims, of 
what evidence the claimant is responsible for obtaining, and 
of what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has recently held that VA is also 
required to inform claimants that they should submit relevant 
evidence in their possession.  Peligrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004); see 38 C.F.R. § 3.159(b) 
(2003).  The veteran has not been provided the required 
notice.  

1.  The RO should ensure that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) are met.

2.  The RO should then readjudicate the 
veteran's claim for an initial evaluation 
in excess of 10 percent for his right 
knee disability.

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

